Citation Nr: 1121356	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972; the Veteran earned the Combat Infantryman Badge for his heroic and brave service in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent evaluation, effective November 30, 2006-the date on which the Veteran filed his claim of service connection for PTSD.  The Veteran submitted additional evidence of his impairment and was denied an evaluation in excess of 50 percent in a September 2007 rating decision.  The Veteran timely appealed the assigned evaluation for his PTSD.

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2011 from Huntington, West Virginia; a transcript of that hearing is associated with the claims file.

The Board notes that the Veteran's statements throughout the appeal period essentially assert that the Veteran is having increasing trouble in his occupation to the point of having to sell his co-owned rental property that he manages and maintains.  The Board construes these statements as a claim for TDIU.  The Board has taken jurisdiction over this claim for entitlement to TDIU because such a claim is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

That claim of entitlement to TDIU is addressed in the REMAND portion of this decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

Throughout the appeal period, the preponderance of the evidence demonstrates that the Veteran manifested psychiatric symptomatology that included: suicidal ideations; obsessional and ritualistic behavior; sleep impairment, including nightmares and nightsweats; depression and anxiety; impaired impulse control; and, an inability to establish and maintain effective relationships, but did not demonstrate: gross impairment of thought process and communication; persistent delusions or hallucinations; grossly inappropriate behavior; being a persistent danger to himself or others; intermittent inability to perform activities of daily living, including minimal maintenance of personal hygiene; disorientation to time and place; or, significant memory loss, such as forgetting his name, occupation or names of close relatives.

CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his service-connected PTSD arises from an appeal of the initial evaluation following the grant of service connection for that disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and Vet Center treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A September 2005 VA PTSD consult noted that the Veteran was reminded by news of his experiences in Vietnam and that he had trouble sleeping; he would awaken at night and go down and sleep on the couch.  The Veteran was noted as having elements of PTSD, but not a full presentation at that time.

The Veteran filed his claim for service connection for PTSD on November 30, 2006.  Such was subsequently granted in a September 2007 rating decision, at which time a 50 percent evaluation was assigned effective on the date he filed his claim.

The Veteran underwent a VA PTSD examination in January 2007.  The Veteran reported that after a break-in in 2006 he had a flood of memories from his experiences in the Republic of Vietnam and that he began seeking immediate treatment at VA and the Vet Center.  He stated that he has a lot of anger and that it was hard to control.  The Veteran was noted as being married for 29 years and the Veteran reported that the marriage was good.  The couple did not have any children, and the Veteran stated that it was because he feared "losing it."  The Veteran reported at that time that he used to have many friends as a couple and engaged in many social events such as ballroom dancing, but that such has disintegrated over time, and that they rarely participate in those events anymore.  The Veteran is a coin collector and played tennis, but does not belong to any clubs or churches.  

On examination, the Veteran was noted as clean and neatly groomed, with a friendly, attentive and guarded attitude and unremarkable speech.  The Veteran's mood was anxious, hopeless, agitated, depressed and fearful and he had restless psychomotor activity.  The Veteran was noted as having a short attention span and the examiner stated that the Veteran's ability to focus was significantly more difficult than it was in the past; such was demonstrated by the Veteran's owning of a successful business in the past but having increased difficulty doing so currently.  The Veteran was oriented to person, time and place, though he had illogical and rambling thought process.  The Veteran had suicidal ideation, ruminations and preoccupation with one or two topics.  The Veteran understood the outcome of his behavior and that he had a problem.  The Veteran's sleep was impaired, noting that he sleeps approximately 5 to 6 hours a night and that he wakes up at approximately 3 o'clock in the morning.  The Veteran did not have any persistent hallucinations or inappropriate behavior.  The Veteran, however, did have obsessive/ritualistic behavior in that he routinely walks the perimeter of his house at 3 o'clock in the morning, and that the Veteran will tap his teeth together repetitively and count simultaneously when he awakens with anxiety.  The Veteran had two panic attacks over the past 12 month period.  The Veteran had suicidal thoughts at least 3 to 5 times over the past year, though he did not have a plan, and the Veteran did not demonstrate any homicidal ideations.  The Veteran's impulse control was noted as being good and that he was "overly controlled" without any episodes of violence.  The Veteran was able to minimally maintain his personal hygiene.  The Veteran's remote memory was normal, though his recent and intermediate memories were mildly impaired.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The examiner stated that the Veteran had bottled up his feelings, remained aloof in his life commitments-deliberately not having children-and engaging with former veterans who are highly-functioning or non-veterans of the same ilk.  The examiner concluded his report by stating that the Veteran's social and occupational functioning was in rapid decline and that he was certainly more severely impaired as compared to the last year or previous years.

The Veteran submitted an April 2007 letter from the Veteran's private treatment provider from the Vet Center.  It was noted at that time that the private treatment provider had been treating the Veteran since December 2006.  The private treatment provider noted that the Veteran presented with ongoing nightmares, sleep disturbances, sleep deprivation, and nightsweats; depression; diminished interest; irritability and anger outbursts; mood swings; avoidance of crowds and isolation; hypervigilance; and, decreased libido.  He summarized the Veteran's treatment by noting that the Veteran had consistently demonstrated the following symptoms:  anxiety and depressed mood; nightmares; anger; physical symptoms of hypervigilance, including an exaggerated startle reflex; difficulty sleeping; avoidance symptoms and diminished interest; a restricted range of emotions with chronic numbing and feelings of detachment and withdrawal; and, intrusive symptoms, including distressing recollections.  The private treatment provider stated that the Veteran had chronic and severe PTSD, noting that the Veteran's social isolation was probably a detachment from others and that he had symptoms of increased arousal, including difficulty sleeping and irritability.

The Veteran's VA treatment records from August 2007 through March 2009 are of record.  The Board notes that generally the Veteran's symptoms throughout those notes are similar to those noted in a February 2008 treatment note.  That February 2008 treatment note demonstrated that the Veteran complained of anxiety, irritability, hypervigilance, being "short-fused" and no longer being comfortable with crowds.  The Veteran also reported anhedonia, poor sleep and waking with nightsweats.  The Veteran stated that he would wake up in the middle of the night and check and double check locks on his house and that he preferred to be in dark, quiet places and alone.  The Veteran was not endorsing suicidal or homicidal ideations at that time.  On examination, the Veteran was noted as alert and oriented to person, time, place and situation.  The Veteran was well-groomed and dressed appropriately for the season.  The Veteran was pleasant, cooperative with good eye contact and no psychomotor retardation or agitation.  The Veteran had normal speech which was clear, in a normal tone, rate, rhythm and volume.  He had a good range of affect, though his mood was anxious.  The Veteran's thought process was coherent without hallucinations or delusions.  He denied suicidal and homicidal ideations and had a normal memory and concentration.  The Veteran's fund of knowledge, insight and judgment were good and he was able to make sound decisions.  The Veteran was assigned a GAF score of 55.

The Board notes that the Veteran's Vet Center treatment records from May 2007 to February 2010 are also of record.  Throughout those records the Veteran is generally shown to have increased social isolation and confrontational relationships with others, including his wife and older brother, who is also his business partner.  The Veteran generally demonstrated decreased patience, sleeping problems, nightmares, intrusive thoughts and flashbacks of his Vietnam experiences, anxiety, increased forgetfulness and lack of concentration.  The Veteran generally demonstrated a lack of suicidal or homicidal ideations, though the Veteran was reported having gotten drunk and scaring his wife by voicing suicidal ideations with firearms in the house in June 2009.  The Veteran is also described as "easily agitated" and that he will check and recheck locks of the house, demonstrating hypervigilant behaviors.  

The Veteran also submitted several pages from his journals demonstrating several of the symptoms described above, including his sleeping difficulties and his obsessive perimeter walking and lock-checking at 3 o'clock in the morning.  

Additionally, the Veteran underwent a VA PTSD examination in January 2010.  The Veteran reported having treatment at the Vet Center once a month.  He also stated that he had sleep disturbance, hypervigilance, intrusive thoughts, nightmares, difficulty concentrating, irritability, increased anxiety, isolation, loss of interest in significant activities, depressed mood, and intermittent suicidal ideation.  The Veteran indicated that he has a depressed mood all day long and that he has lost interest in previously enjoyed activities, such as yardwork and social activities.  He also stated that he has a hard time finishing projects and making decisions.  The Veteran experienced sleep disturbance every night, sleeping approximately 5 to 6 hours with initial and middle insomnia.  He also experienced difficulty concentrating every day though he is capable of finishing what he needs to do throughout the day.  He had low energy every day and has suicidal ideation without a plan or intent approximately once per month.  

The Veteran further reported that he has been married to a "wonderful woman" since 1977, but that they do not have an intimate relationship at all.  He stated that he worked excessive hours until 2005 in order to avoid thoughts of Vietnam and that his working patterns and lack of wanting children led to problems in his marriage.  He stated that he was unwilling to have children for fear of losing them.  He stated that he and his wife spend about 2 hours together every day, but that afterwards he likes to be by himself and described himself as a loner.  The Veteran also reported occasionally taking his wife to restaurants or football games, though he will always get aisle seating because of his increased anxiety and hypervigilance.  The Veteran also visited his brother once a week, but reported that that relationship was strained by his irritability and difficulty coping with stress.  He reported stating things to his brother and wife that he regretted afterwards.  The Veteran also stated that he had one close friend with whom he shares his experiences, but that he "preferred to be alone."  He stated that he had feelings of detachment and isolation because of his mental health problems and other inappropriate questions about his combat experiences; he stated that he steers clear of people and that he trusts no one.  He also stated that he does not pursue friendships with people because "they may not be there [a week from now.]"  The Veteran reported going to the American Legion approximately once a month and interacting with other veterans while he was there.

On examination, the Veteran was appropriately and casually dressed with unremarkable psychomotor activity and speech.  The Veteran's affect was appropriate, his mood was anxious and his attitude was cooperative but suspicious.  The Veteran's attention was intact and he was oriented to person, time and place.  The Veteran's thought content and process was unremarkable.  The Veteran did not have any delusions or hallucinations and the Veteran understood he had a problem and the outcomes of his behavior.  The Veteran was noted as having sleep disturbances as described above.  The Veteran did not have any inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks or homicidal ideations.  The Veteran did have suicidal ideations approximately once a month.  He had good impulse control without any episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  His recent, intermediate and remote memories were normal.  The Veteran reported that since his last examination he was supported by maintaining rental property.  He stated that he was "capable of the work involved" but that he has considered leaving the business because of his persistent irritability and inability to interact with tenants or his brother, his business partner.  

The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner concluded that there was no evidence of total occupational impairment and that the Veteran was not unemployable due solely to his PTSD symptomatology.

Finally, the Board notes that the Veteran's testimony during his hearing in March 2011 is consistent with many of the statements he has made to treatment providers throughout the record, as documented above.  Such includes that the break-in in his home in 2006 triggered the worsening of his symptomatology and that the Veteran continues to seek social isolation because of his increased psychiatric symptomatology.  He indicated that he and his brother have had an increasingly fractured relationship due to his increased symptomatology and he stated that he "just cannot be around people anymore."  The Veteran further asserted that such problems are leading to him and his brother selling off the rental property that they jointly manage as business partners.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 50 percent evaluation for his PTSD, effective November 30, 2006.  Such a disability evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Codes 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Based on evidence of record, the Board finds that the Veteran's psychiatric disorder warrants a 70 percent evaluation, but no more, throughout the appeal period for the reasons explained below.

The Board notes that the Veteran demonstrated intermittent suicidal ideation throughout the appeal period.  The Veteran also demonstrated obsessional and ritualistic behavior throughout the appeal period by constantly checking and rechecking locks, as noted in the January 2007 VA examination as well as throughout his treatment notes and journal entries.  

Additionally, the Veteran was noted as having a lack of patience and irritability which led to angry outbursts during the appeal period.  The Board finds that such demonstrates that the Veteran has an impaired impulse control, even though the clinical evidence from the VA examinations demonstrates that such impulse control was noted as "good."  Also, the Veteran demonstrated a difficulty in interacting in stressful circumstances, such as in a work-like setting, as noted in his increasingly confrontational relationship with his brother who is his business partner.  

The Veteran was also shown throughout the appeal period to be socially isolative, including specifically interacting with his wife of many years for two hours each day.  He was described as a loner and noted that he did not have any children, and only minimally interacted with his wife and brother.  The Veteran had one close friend outside of his wife and brother.  The Board finds that this isolation-type behavior and lack of social interaction is demonstrative of an inability to establish and maintain effective relationships.

Furthermore, the Board has considered the GAF scores of record.  During the period in question, the Veteran's GAF scores was predominantly noted as 55, reflecting more moderate symptoms.

However, the Veteran's symptomatology was not demonstrative of an inability to maintain at least minimum personal hygiene, as the Veteran was described throughout the appeal period as well-groomed and appropriately dressed.  Nor did the Veteran demonstrate any inappropriate behavior throughout the appeal period, and such was specifically noted in the two VA examinations.  The Veteran was consistently oriented to person, time and place throughout the appeal period and did not demonstrate any significant memory loss, such as names of close relatives, his occupation or his name.  

Finally, the Veteran did not demonstrate any persistent hallucinations, delusions or any significant impairment in his thought process or communication.  While the Board is cognizant that the Veteran was described as illogical and rambling in his thought process during the January 2007 VA examination, the Veteran was not shown to be illogical or otherwise cognitively impaired throughout the balance of the appeal period.  The Board further notes that the Veteran's speech was always normal rate, volume and rhythm throughout the appeal period, as specifically noted in the January 2010 examination.  Therefore, the Board finds that the Veteran did not demonstrate any gross cognitive impairment in his thought processes or communication.

In short, the Veteran's psychiatric symptomatology throughout the appeal period included: suicidal ideations; obsessional and ritualistic behavior; sleep impairment, including nightmares and nightsweats; depression and anxiety; impaired impulse control; and, an inability to establish and maintain effective relationships, but did not demonstrate: gross impairment of thought process and communication; persistent delusions or hallucinations; grossly inappropriate behavior; being a persistent danger to himself or others; intermittent inability to perform activities of daily living, including minimal maintenance of personal hygiene; disorientation to time and place; or, significant memory loss, such as forgetting his name, occupation or names of close relatives.  

Such symptomatology in this case more closely approximates to the criteria commensurate with a 70 percent evaluation, but no higher.  Accordingly, the Board finds that an initial 70 percent evaluation, but no higher, for PTSD is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

A 70 percent evaluation, but no more, for PTSD is granted throughout the appeal period, subject to the regulations controlling the payment of monetary benefits.


REMAND

In his January 2010 VA examination and during his March 2011 hearing, the Veteran stated that he was currently managing and maintaining rental property with his brother.  However, he further stated that he was having difficulty interacting with his brother-his business partner-as well as his tenants because of his increased irritability, anger and isolative behavior.  Additionally, the Veteran indicated that he and his brother were in the process of liquidating their jointly-held rental property because of an increasingly confrontational relationship.  

While the Board notes that it appears the Veteran may still be able to do the physical aspects of the job, the Board construes the Veteran's statements in this case to be a claim for TDIU on the basis of his psychiatric symptomatology.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  The Board is cognizant that a claim for TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has taken jurisdiction of the TDIU claim during the appeal.  

The Board notes that the January 2010 VA examiner did address the employability of the Veteran due to psychiatric symptomatology.  However, that examiner did not give an adequate rationale for his opinion, particularly in light of the Veteran's increasingly confrontation relationship with his brother/business partner and the steps to dissolve such jointly-owned management company by liquidation of the rental property due, according to the Veteran, increased confrontation and strain on the relationship with his brother/business partner.

Additionally, the Veteran's complete employment history, particularly current employment history, is unclear.  The Board specifically notes the lack of an application for TDIU, VA Form 21-8940.  Accordingly, the Board finds that additional development and a VA examination are required in this case.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the Huntington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2009 and associate those documents with the claims file.

2.  Ask the Veteran for information regarding his employment history, including having him file an application for TDIU, VA Form 21-8940, to include a complete employment history since his discharge from military service in January 1972.

3.  Once the above is completed to the extent possible, schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the development requested above has been completed, again review the record and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


